PER CURIAM.
The State has filed a petition for writ of certiorari seeking review of an order granting the respondent’s motion to exclude evidence of other crimes, wrongs, or acts. Because we find that such evidence is relevant to place the charged crime in context and to show motive, § 90.404(2), Fla.Stat. (1995); Griffin v. State, 639 So.2d 966 (Fla.1994), cert. denied, — U.S. -, 115 S.Ct. 1317, 131 L.Ed.2d 198 (1995); Caruso v. State, 645 So.2d 389 (Fla.1994), we grant the State’s petition for certiorari and quash the trial court’s order with directions for the trial court to enter an order excluding evidence of *885the general pattern of dealing in cocaine, but deeming admissible evidence of that one particular incident where the victim did not pay the respondent for a shipment of cocaine.
Petition granted; order quashed with directions.